Citation Nr: 0720690	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active service from February 24, 1960 to 
March 23, 1960.

This appeal arises from a March 2002 rating decision in which 
the RO denied service connection for a left knee disability.  
The veteran filed a notice of disagreement (NOD) with the 
denial of his claim in April 2002.  The RO issued a statement 
of the case (SOC) in May 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2002 and requested a Board of 
Veterans' Appeals (Board) hearing at the RO (Travel Board 
hearing).  By letter of July 2002, the veteran withdrew his 
hearing request.

In September 2002, a Deputy Vice-Chairman of the Board 
granted the veteran's August 2002 motion to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).

In a September 2002 decision, the Board denied service 
connection for a left knee disability.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2003, counsel for the 
veteran and the VA Secretary filed a joint motion with the 
Court to vacate and remand the September 2002 Board decision.  
By Order dated later in August 2003, the Court granted the 
motion, vacating the September 2002 Board decision, and 
remanding the matter on appeal to the Board for further 
action.

In December 2003, the Board remanded to the RO the claim for 
service connection for a left knee disability for additional 
development and adjudication, as well as referred to the RO a 
claim for a TDIU for appropriate action.  After accomplishing 
further action, in April 2005, the RO issued a supplemental 
SOC (SSOC) (reflecting the continued denial of the claim for 
service connection for a left knee disability), and returned 
the matter to the Board for further appellate consideration.




This appeal also arises from a February 2005 rating decision 
in which the RO denied a TDIU.  The veteran filed a NOD with 
the denial of this claim in August 2005.  The RO issued a SOC 
in October 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2006.

In September 2005, the Board remanded the claim for service 
connection for a left knee disability to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development and adjudication.  Following its 
completion of the Board's requested actions, the RO/AMC 
continued the denial of the veteran's claim (as reflected in 
a February 2006 SSOC) and returned this matter to the Board 
for further appellate consideration.

As a final preliminary matter, the Board notes that the 
veteran failed to report to hearings scheduled in August 2005 
and in June 2007 before a Veterans Law Judge (VLJ) in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although evidence at service entry is equivocal on the 
matter of whether the veteran had a pre-existing left knee 
disorder, subsequent medical evidence establishes that the 
veteran's current left knee disability pre-existed service. 

3.  The most persuasive medical opinion evidence on the 
question of aggravation establishes that the veteran's pre-
existing left knee disability was not aggravated by service.

4.  Service connection has not been established for left knee 
disability or any other disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1110, 1137, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102, 3.159, 3.303, 3.306 (2006).

2.  The claim for a TDIU is without legal merit.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria formula 
for all possible schedular ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Specific to the claim for a TDIU, an August 2004 pre-rating 
letter notified the appellant regarding what information and 
evidence is needed to substantiate his claim for a TDIU, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  Thereafter, the veteran was afforded opportunity to 
respond.  Further, it appears that all evidence pertinent to 
the claim is of record.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the appellant in connection with this claim.  As will be 
explained below, the claim for a TDIU lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Concerning the claim for service connection for a left knee 
on appeal, November 2001 and March 2004 RO letters provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
After the appellant was afforded opportunity to respond to 
notice identified above, the February 2006 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

Regarding the notice requirements of Dingess/Hartman, in this 
appeal, the veteran's status is not at issue.  The notice 
requirements pertaining to existence of disability and nexus 
were met via the November 2001, March 2004, and August 2004 
letters, as addressed above.  The veteran has not been 
informed of how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations; however, on the facts, such omission is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies service connection for a left knee disability 
(as well as denies the claim for a TDIU as lacking legal 
merit), no effective date or rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records.  
Pertinent evidence associated with the claims file consists 
of the veteran's service medical records, private treatment 
records, records from the Social Security Administration 
(SSA), and VA treatment records from the VA Medical Center 
(VAMC) in Buffalo, New York, and the reports of December 2004 
and January 2006 VA examinations.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran and his representative have been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered, particularly in connection with 
the claim for service connection for left leg disability.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2006).  In this regard, temporary or intermittent flare-ups 
of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
disability (as contrasted to symptoms) has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The veteran contends that he currently suffers from a left 
knee disability that was aggravated by active service.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service medical records reflect that on examination on 
February 15, 1960 for entrance into active duty in the Marine 
Corps, the veteran provided history to the effect that he had 
had an operation performed on the lateral ligaments of his 
left knee at the age of 18.  Physical examination by service 
personnel revealed increased mobility in the anterior-
posterior direction.  The examiner noted that the veteran was 
determined to be physically qualified for general military 
service.  A subsequent service medical entry dated on 
February 26, 1960 indicated that no defects were found upon 
re-examination on that date.

Also, on March 4, 1960, a sick call treatment note indicates 
that the appellant was seen for a swollen left knee causing 
him to be unable to bend.  Aspirin and whirlpool therapy were 
prescribed.  Several days later, it was recorded that he 
"[h]as not had sufficient trial of duty - "L" factor is 
closed. He gave no hx of knee trouble in P.E. here."  In a 
Report of Board of Medical Survey dated March 15, 1960, it 
was recorded that the veteran was examined on March 9, 1960 
for a swollen and painful left knee.  It was further 
indicated that according to his statement, the veteran had 
injured his left knee playing football at the age of 16 
approximately 11/2 years before that it had improved without 
treatment, but that he had re-injured it several times since 
then.  It was reported that corrective surgery had been 
performed five months before, that he had had less difficulty 
since that time, but had a loss of 25 percent of flexion.  
The examiner stated that after one week of physical training, 
the veteran's leg had become very painful on the medial and 
lateral aspects, and that he was unable to keep up with his 
platoon on account of the defect.  Physical findings were 
noted to include crepitation of the patella with limitation 
of 25 percent of flexion, pain to manipulation, and slight to 
moderate instability of the left knee joint.  It was reported 
that an X-ray of the left knee disclosed a metal pin in the 
upper shaft of the tibia, but no bony pathology otherwise.  
It was determined that the veteran had a non-acceptable 
defect as defined in the pertinent regulations, and it was 
recommended that he be discharged from service.  It was 
further concluded that the condition existed prior to 
enlistment and that in view of so short a period in the 
military, that there was no evidence to indicate that there 
had been any permanent aggravation, and that the disability 
was not the proximate result of performance of active duty as 
defined by regulation.  Thereafter, the veteran was 
discharged on the basis of such disability.

Post-service private medical records dated in October 1993 
reflect treatment for a right ankle sprain.  It was noted at 
that time that the veteran was written a prescription for 
left knee arthritis.  Correspondence from the veteran 
indicates that he had the pin removed from his left knee in 
1970 and that treatment records evidencing continuing 
treatment for the left knee have been destroyed in the many 
years since active service.

SSA records include the report of a January 2003 physical 
evaluation, at which time the veteran complained of major 
joint pain and arthritis of the knees.  The veteran indicated 
that his joint pain affects his mobility.  The examiner's 
impression was major joint pain secondary arthritis.  

A February 2003 X-ray revealed degenerative changes of the 
left knee.  VA treatment records dated in May and June 2003 
show complaints of left knee pain and a history of arthritis 
as well as reiterate the veteran's contention that his 
military service aggravated his knee problems. 

The report of a December 2004 VA joints examination by a 
physician's assistant (PA) reflects the examiner's assessment 
of left knee osteoarthritis and left knee medial collateral 
ligament instability.  After reviewing the claims file and 
examining the veteran, the examiner opined that the veteran 
did have a pre-existing left knee condition which has led to 
his present left knee conditions.  The examiner further 
opined that, based solely upon the subjective history given 
by the veteran, it is at least as likely as not that his left 
knee symptoms had been aggravated by his in-service 
activities.  In his report, the examiner indicated that he 
was unable to give the percent of aggravation, as it would be 
purely speculative.  It was further noted by the examiner 
that even with the veteran's pre-existing condition, the 
veteran's reported subjective knee symptoms and examination 
during service did show a flare-up of his left knee at least 
during his service and subjectively the veteran stated that 
his left knee has been bothersome ever since. 

In a report of a January 2006 VA joints examination, the 
examiner, a physician, indicated that he reviewed the claims 
file as well as interviewed and examined the veteran.  
Thereafter, the examiner listed a diagnosis of degenerative 
joint disease of the left knee and opined that the veteran's 
current left knee disability was more likely than not related 
to an injury prior to the military and not aggravated by his 
very short military career. 

Initially, the Board notes that the medical evidence on the 
question of whether a left knee disorder was present at the 
time of the veteran's entry into active service is equivocal.  
Service medical records clearly reflect that the veteran 
reported a history of prior injury of, and surgery to the 
left knee at his initial examination, and physical 
examination at that time disclosed increased mobility in the 
anterior-posterior direction.  However, a subsequent 
examination includes no notation of any defect; the veteran 
was then found to be qualified for military duty.

However, even assuming, arguendo, that the presumption of 
soundness is actually invoked because no pre-existing 
disorder of the left leg was noted on re-examination, the 
Board finds that such presumption is rebutted by clear and 
unmistakable evidence.  The record reflects that some 19 days 
into his service, it was necessary for him to be brought 
before a Medical Board on account of acute symptoms affecting 
the left knee.  At that time, the veteran provided a more 
detailed and comprehensive medical history to include injury 
and re-injury to the left knee prior to active service, and 
corrective surgery having been performed some five months 
prior to entry onto active duty.  The Board also notes that 
on examination on March 9, 1960, the examiner noted that 
while the veteran's surgery led to less difficulty with the 
knee, the veteran had a loss of 25 percent of flexion, and 
was "unable to keep up with his platoon on account of the 
defect."  The Board finds that, collectively, this evidence 
clearly and unmistakably establishes a pre-existing left knee 
disability.  

The above, notwithstanding, the Board finds that most 
persuasive medical opinion evidence establishes that a pre-
existing left knee disability was not aggravated in service.  

While the record clearly contains competing opinions on this 
point, the Board finds that the December 2004 opinion by a PA 
is entitled to less weight that the subsequent January 2006 
physician's opinion.  Aside from the difference in the 
credentials of each individual, the Board notes that, as 
stated, the PA's opinion is speculative, and that medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The probative value of 
this opinion is further diminished by the fact that the PA 
provided no stated medical or evidentiary basis for the 
opinion provided.  

By comparison, the Board notes that the January 2006 VA 
examination report, the VA physician (an M.D.) provided an 
opinion only after thoroughly reviewing the veteran's claims 
file and all records contained therein, and interview with, 
and evaluation of, the veteran.  Based on such review, 
interview, and evaluation, the VA physician opined that the 
veteran's current left knee disability was more likely than 
not related to an injury prior to the military and not 
aggravated by his very short military career.  The Board 
finds that this opinion-which is consistent with the 
evidence, to include the in-service Medical Board conclusion 
of no in-service aggravation-provides the more probative 
(persuasive) medical opinion on the question of in-service 
aggravation.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As the medical evidence clearly and unmistakably establishes, 
by persuasive evidence, that the veteran's left knee 
disability pre-existed service, but was not aggravated 
therein, the presumption of soundness is rebutted, and the 
medical record precludes application of the presumption of 
aggravation or a finding of in-service aggravation so as to 
support a grant of service connection.  Simply stated, the 
preponderance of the medical evidence establishes that there 
is no relationship between any current left knee disability 
and the veteran's active military service.

In addition to the medical record, the Board also has 
considered the assertions the veteran has advanced on appeal.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
current left knee disability was aggravated by military 
service, this claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his lay assertions in this regard simply do not constitute 
persuasive evidence in support of the claim.  

For the foregoing reasons, the claim for service connection 
for a left knee disability must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2006) (emphasis added).

A total rating, on an extra-schedular basis, may nonetheless 
be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. §§ 3.321(b) and 4.16(b) (2006) (emphasis added).  

The Board points out that, here, the Board denies the claim 
for service connection for left leg disability, and service 
connection is not in effect for any other disability.  Thus, 
while the evidence of record may include evidence suggesting 
that the veteran is unemployable, the governing criteria for 
a TDIU clearly establishes service-connected disability(ies) 
as a clear pre-requisite for eligibility for that benefit.  
As the veteran has not established service connection for any 
disability, there is no legal basis for award of a TDIU.

Where, as here, the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 30 (1994).


ORDER

Service connection for a left knee disability is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


